Title: From Benjamin Franklin to William Franklin, 17 March 1770: extract
From: Franklin, Benjamin
To: Franklin, William


March 17, 1770
What you say with regard to advancing Money for Building Mills, Bloomeries, &c. has a good deal in it, and I believe most of the Persons concerned will think with you when the Settlement comes under Consideration. I sent you a Part of L. Evans’s Map, containing the Bounds of the intended Province: You see by that, that the Scheme is much enlarg’d since the first Proposition of purchasing only 2,400,000 Acres. We had at first no Thoughts of making it a distinct Province and Government, as now it is to be. The Duke of Grafton’s Resignation, and the Sickness of the two Secretaries, has retarded a little the Completion of our Bargain, but we now expect it soon.
 
Endorsed: Extract of B. F. Letter to W. F. March 17th. 1770
